Citation Nr: 1419161	
Decision Date: 04/30/14    Archive Date: 05/06/14

DOCKET NO.  10-26 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel
INTRODUCTION

The Veteran had active service from January 1971 to June 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2008 rating decision of the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans Affairs (VA).  

In July 2011, the Veteran presented sworn testimony during a video-conference hearing in St. Petersburg, Florida, which was presided over by the undersigned Acting Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

The Board notes that the St. Petersburg, Florida RO obtained additional evidence in the form of VA treatment records.  The Board acknowledges that no waiver of initial RO review accompanied this new evidence.  However, the Board is remanding both appeals.  Thus, the Board reasons that a solicitation of a wavier would only further delay the disposition of the appeals.

The Board remanded the Veteran's service connection claim for COPD to the Appeals Management Center (AMC) in February 2012 for further development and adjudicative action.  In an October 2012 Supplement Statement of the Case (SSOC), the AMC continued the denial of the claim.  The case has now been returned to the Board for further appellate review.

The Board has reviewed the Veteran's electronic record prior to rendering a decision in this case.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, a remand is necessary for further evidentiary development of the Veteran's appeals for service connection for COPD.

There is outstanding evidence from the Veteran.  The electronic record reflects that the St. Petersburg RO received a letter from the Veteran in February 2013.  This letter is not currently associated with either the Veteran electronic file or his paper claims folder.  The Board finds that before the disposition of the Veteran's appeal can continue this outstanding evidence should be associated with the claims folder or electronic record.

There are outstanding VA treatment records.  The additional VA treatment records the RO associated with the claims file indicates the Veteran has further outstanding VA records which could be pertinent to his COPD appeal.  There is no evidence from the records to indicate an attempt by VA to obtain these records.  VA has constructive knowledge of documents generated by VA medical facilities even if said records are not physically part of the claims file.  38 C.F.R. § 3.159(c)(2) (2013); See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Therefore, these VA records should be obtained before the disposition of the Veteran's appeal.

As the claim is being remanded, the Board finds that the RO should once again ask the Veteran to provide new consent-to-release forms to allow VA to obtain complete records of all treatment the Veteran has received from Dr. L. in Port St. Lucie, Florida; from Longwood/Lawnwood Regional Medical Center; St. Lucie Medical Center, University Hospital; and the Cape Canaveral Hospital.  If any provider does not respond to the RO's request, the Veteran should be so advised, and reminded that ultimately it is his responsibility to ensure that any private records are received.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should associate with the claims file the Veteran's letter received by VA in February 1, 2013, as indicated under the listed evidence on the July 25, 2013, rating decision.

2.  Contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA health care providers who have treated him for his COPD, and appropriate steps should be made to obtain any identified records.  

Requested VA treatment records should include records dated since May 2010 from the North Florida/South Georgia Veterans Health System in Gainesville, Florida and any associated outpatient facilities and clinics to include the C.W. Bill Yong VA Medical Center (VAMC) and the Lake City VAMC, NF/SGHS. 

If the AOJ cannot obtain records identified, a notation to that effect should be included in the file.  The Veteran is to be notified of unsuccessful efforts in this regard.

3.  The RO should ask the Veteran to identify all providers of treatment he has received for his respiratory complaints, including COPD, since his discharge from active duty service, and to provide any authorizations necessary for VA to obtain records of any such private treatment.  The AOJ should secure for the record copies of complete clinical records (i.e., those not already associated with the claims folder) from the sources identified.  The AOJ should specifically secure for the record copies of the complete record of all treatment the Veteran has received from Dr. L in Port St. Lucie, Florida; the Longwood/Lawnwood Regional Medical Center; St. Lucie Medical Center; University Hospital; and Cape Canaveral Hospital.  If any provider does not respond to the AOJ's request, the Veteran should be so advised, and reminded that ultimately it is his responsibility to ensure that any private records are received.

4.  Thereafter, schedule the Veteran for VA examination.  The Veteran's claims folder (including a copy of this remand) must be provided to and reviewed by the VA examiner as part of the examination.  A notation to the effect that this review has taken place should be made in the VA evaluation report.  All studies, tests, and evaluations should be performed as deemed necessary by the examiner, and the results of any testing must be included in the examination report.

After taking a detailed history from the Veteran regarding the history of his COPD and considering the pertinent information in the record in its entirety, the VA examiner should opine as to whether it is at least as likely as not, i.e. 50 percent probability or greater, that the Veteran's COPD is etiologically related to the Veteran's active service.

In providing this opinion, the examiner is asked to please comment on the Veteran's comments of suffering from smoke inhalation while in service aboard the USS Newport News.

If the examiner determines that any opinion cannot be provided without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.  

Following the above, and any further development deemed necessary (to include another VA respiratory examination if suggested by any records not yet considered by the AOJ), the AOJ should readjudicate the claim for service connection for COPD.  If it remains denied, the AOJ should issue an appropriate SSOC, afford the Veteran and his representative the opportunity to respond, and the case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


